 In the Matter of THE MURRAY COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LOCAL 1015Case No. B-4664THIRD SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESIJuly 9,1943On May 27, 1943, the National Labor Relations Board issued aSupplemental Decision and Order 1 in this proceeding, vacating andsetting aside the election held on February 4, 194$, pursuant to theBoard's Decision and Direction of Election, issued January 14, 1943 2On June 8, 1943, the Board issued a Second Supplemental Decisionand Second Direction of Election wherein it directed a second elec-tion.Pursuant to the Second Direction of Election, an election bysecret ballot was conducted on June 17, 1943, under the direction andsupervision of the Regional Director for the Sixteenth Region (FortWorth, Texas).On June 18, 1943, the Regional Director, acting pur-suant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an Election Re-port, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters--------------------100.0%Total ballots cast---------------------------------------96.9%Total ballots challenged---------------------------------3.0%Total void ballots--------------------------------------001oTotal valid votes cast-----------------------------------100.0%Votes cast for International Association of Machinists,Local 1015--------------------------------------------41.2%Votes cast for United Steelworkers of America (C. I. 0.)57.8%Votes cast for neither-----------------------------------1.0%On June 21, 1943, the International Association of Machinists,Local 1015, herein called the I. A. M., filed objections to the Election149 N. L.R. B. 1225.2 46 N.L. It. B. 1097.51 N. L. R. B., No. 44.195540612-44-vol. 51-14__- I96DECISIONSOF NATIONAL LABOR RELATIONS BOARDReport.The Regional Director investigated the objections of theI.A. M. and on June 28, 1943, issued his Report on Objections to theElection Report.The I. A. M. contends that The Murray Company, herein calledthe Company, discriminated against the 1. A. M. by (1) threateningcertain set-up men, members of the I. A. M., with discharge if theycarried on any union activities on or off the Company's property; (2)interfering with the right of an I. A. M. committeeman to carry onnormal union activities in that it restrained him from talking toanyone in the shop and prevented him from leaving his machine;(3)permitting members of the United Steelworkers of America(C. I. 0.), herein called the C. I. 0., to distribute C. I. O. literatureon company property during working hours, while at the same timedenying the similar privilege of distributing union literature byI.A. M. members.The first contention involves it meeting called by the Company'splant manager which was attended by all foremen and supervisorsand the following, set-up men : Z. W. Anderson, N. L. DeBord, andJimmie Folse.The Regional Director's report shows that on June3, 1943, such a conference was called for the purpose of advising theparticipants of their obligations under the Board's SupplementalDecision and Order. In the course of this conference the plant man-ager read a prepared statement to the group cautioning them, underthe penalty of immediate discharge, against making any statementsor committing any acts which might be construed as discriminatoryagainst any labor organization.The manager reaffirmed the Com-pany's declaration of neutrality on labor matters and said, in part:The Company does not care, and this has been made clearpreviously, whether the C. I. O. wins the election, whether theA. F. of L. wins the election, or whether the results of the electionshow that the Shell Shop employees do not want to be boundto either of these agencies as their bargaining agent.We triedprior to,-the other election to keep you gentlemen in the positionof maintaining a "hands off" attitude. It is now our purpose tosee that you do maintain this position, and we are going to seethat you maintain this position if you stay in the employ of thiscompany. . . . Some of you gentlemen are not designated byus as foremen or supervisors, but it has been determined thatit is not necessary that we designate an employee as a foremanor supervisor for him to be looked on as such by the National LaborRelations Board.If an employee gives instructions, which arecarried out, then this employee may be looked on as supervisorypersonnel.In our opinion, any of you gentlemen present mightbe ,placed in that category. I am taking this means of again THE MURRAY COMPANY197informing you that from this hour forward all supervisory per-sonnel of The Murray Company must, if they remain in theemploy of this company, maintain an absolute "hands off" policyas to labor affiliations by statements, acts, or otherwise.On the same day of the conference a list was posted by the Companyin its Shell Shop enumerating those employees whom the Companyconsidered to be its supervisory employees.This list omitted thenames of Anderson, DeBord, and Folse.The Company states thatits purpose in omitting their names from the list was due to its changedplans of concentrating supervision into the hands of those whose namesappeared on the list, but that prior to June 3 it felt that the employeeshad considered Anderson, DeBoard, and Folse as supervisory em-ployees.Z.W. Anderson.Several of the employees operating machines serv-iced by Anderson stated that they considered him to be their super-visor and they reported their grievances to him.One employee statedthat as late as the week prior to the issuance of the Report on Objec-tions she had asked Anderson for permission to take off a few days.Anderson did not say anything at the moment but came back in a fewminutes and gave her permission. She also stated that on severaloccasions when i1; was necessary for her to be late on her shift she hadcalled to so advise Anderson and that he always told her it was- "allright."Another employee stated that he considered Anderson to bea supervisor because about 6 weeks prior to the Report on Objectionsit became necessary for him to leave an hour earlier than usual andthat he asked Anderson for his permission, to which Anderson replied"Go ahead."Anderson denies that he is a supervisor, insisting that he is merelya set-up man for eight machines which are operated by eight em-ployees.He admits, however, that some time ago his foreman hadlisted him as a supervisor and that he did take grievances or requestsfor leave by the operators to his foreman.N. L. DeBordstates that he is the set-up man for 12 machinesoperated by 12 employees.He states that he changes the operatorsfrom one machine to the other according to his best judgment; thathe receives 15 cents an hour more than the machine operators; thathe considers the operators as "my crew"; that should an operator notbe, able to perform his work well, he would take the employee andreport the whole matter to the foreman; and that if any of the operatorswant to be off for a day, or if they have any grievances, they cometo him about them, and,that he in turn goes to the foreman with thematter.Jimmie Folseis the set-up man on the second shift and occupiesidentically the same position occupied by Anderson on the first shift. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe states that the operators look to him for instructions; that theylet him know when they are going to take time off; and that theyalso discuss personnel matters with him, which he in turn'takes upwith his foreman; that his duties require him to see that the opera-tors produce, and that he "gets after them" if they lag behind; thatalthough he cannot hire or fire, he considers himself a supervisor,and that on January 1, 1943, he caused the discharge of a machineoperator who refused to abide by his instructions; that the foremanhad listed Anderson and himself as supervisors on the cards in thebulletin board rack and until about 2 days prior to the speech givenby the plant manager; and that the other employees could have seenand "I imagine they did see" these postings.The second. allegation of the I. A. M. involves an incident in whichAnderson and C. W. Hodde, assistant superintendent of the ShellPlant, figured.Hodde states that on June 8 he told Anderson todiscontinue talking to other employees in other portions of the Com-pany's Shell Plant, and that he required him to remain in his ownmachine area.Hodde also states that his talk with Anderson wasnecessitated by Anderson's having previously engaged in unnecessaryconversation with other employees in other portions of the plant andthat on the day of his admonition he had found Anderson visitingin several different portions of the plant carrying on conversationswith other employees, and that he felt that Anderson was abusing histalking privileges and should be attending to the machines.Hoddestates that he did not direct Anderson to cease talking about unionson or off the job, but that he did expect Anderson to refrain fromunion activities pursuant to the instructions of the plant manager.Anderson insists that Hodde had restrained him from campaigningor talking about the I. A. M. on or off the job, but admitted that thisaction did not change his previous plans with regard to voting at thepolls.The third allegation of the I. A. M. involves Lochia Hyde and O. T.Pirtle.Hyde stated that the only literature which she brought intothe plant was one copy of the C. I. O.'s "Steelworker" publication.Pirtle states that he had brought approximately five handbills intothe plant and left them on the work table.Both of these employeesare non-supervisory production employees of the Company.Thereis no evidence to the effect that the I. A. M. endeavored to engage inunion campaigning or other concerted activities which were restrainedin any manner by the Company, or that there was any disparity intreatment as between adherents of the I. A. M. and the C. 1. 0. THE MURRAYCOMPANYCONCLUSION199We agree with the Regional Director's recommendation that Z. W.Anderson, N. L. LeBord, and Jimmie Folse were properly restrainedby the Company from engaging in or carrying on union activities,as these employees are considered supervisory employees by the ma-chine operators working in their respective sections of the plant; thatthey do effect changes in the status of these employees and effec-tively recommend the disciplining or discharge of such employees;and that the nominal activities carried on by Lochia Hyde and O. T.Pirtle, non-supervisory production employees, did not constitute dis-criminatory treatment between the two organizations.We thereforefind that the objections filed by the I. A. M. have no merit, and theyare hereby overruled.Since the challenged ballots cannot affect the results of the election,we find it unnecessary to make any determination with respect tothem.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Steelworkers of America(C. I. 0.) has been designated and selected by a majority of all pro-dduction and maintenance employees of The Murray Company, Dallas,'Texas, in its Shell Plant, but excluding stockkeepers, timekeepers,guards, and clerical and supervisory employees, as their representa-tive for the purpose of collective bargaining, and that pursuant toSection 9 (a) of the Act, United Steelworkers of America (C. I. O.) isthe exclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.